DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 10/4/2022, have overcome the following rejections:
The rejections of Claims over the cited prior art due to incorporating limitations into the independent claim that are not disclosed by the prior art.
The provisional nonstatutory double patenting rejection over copending Application No. 16/648730 has been withdrawn due to amending the copending claims to include limitations not required by the instant claims.
Said rejections have been withdrawn.
	However, upon further consideration and due to the amendments, new grounds of rejection are presented as detailed herein.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4- 7, 15 and 32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al (CN 204707984 U), with machine translation to English used for citations.
Claim 1: Chen et al discloses a filter unit for a smoking article (bottom of p 1; last two paragraphs of p 2) comprising a solid filter component 1, a first tapered hollow filter portion 2 (hereinafter first portion) and a second tapered hollow filter portion 3 (hereinafter second portion), the second portion being located at a distal end of the filter unit.  The first and second portions 2 and 3 comprise a tube formed of filter material comprising cellulose acetate (CA) tow in some embodiments or, at least, forming the tube of filter material would have been obvious from the disclosure of Chen et al (Abs; p 2, first four paragraphs under heading “Utility model content,” Figure).  The second portion comprises an inner diameter that decreases with distance from the distal end of the filter unit.  Since both first and second portions taper in inner diameters, the second portion comprises an inner diameter that is different from all but a single inner diameter of the first portion (Figure).
Claim 4: Since both first and second portions taper in inner diameters, the second portion comprises an inner diameter that is greater than all but a single inner diameter of the first portion (Figure).
Claim 5: The outer diameters of the first and second portions are substantially the same (p 2, 6th paragraph under heading “Utility model content,” Figure).
Claim 7: The first portion comprises a first end at the left end of the taper and a second end at the right end of the taper.  The second tapered comprises a first end at the left end of the taper and a second end at the right end of the taper.  The second end of the first portion adjoins the first end of the second portion and has an inner diameter substantially the same as the first end of the second portion (Figure).
Claim 15: The smallest internal diameter of the tube is from 0-3 mm (p 2, 5th paragraph under heading “Utility model content”).  The disclosed diameter overlays the claimed diameter or, at least, it would have been obvious to one of ordinary skill in the art to obtain a claimed smallest internal diameter of the tube with a reasonable expectation of obtaining a suitable smoking article filter.
Claim 32; Chen et al discloses testing smoking articles comprising the inventive filter unit (bottom third of p 3).  Alternatively, the intended use of the inventive filter is with a smoking article (p 2, last two paragraphs), therefore a smoking article comprising the inventive filter unit would have been obvious from the disclosure of Chen et al.

Claims 12-13 are rejected under 35 U.S.C. 103 as obvious over Chen et al.
The disclosure of Chen et al is used as above.  Chen et al discloses that the component 1 is a solid filter element (reads on cylindrical element) and comprises a filter material, such as cellulose acetate (CA) tow or, at least, forming the solid filter material would have been obvious from the disclosure of Chen et al (p 2, 4th paragraph under heading “Utility model content”).  Chen et al also discloses that the filter element and first and second sections are wrapped by first forming paper 7 and then by second forming paper 5 (p 2, 3rd paragraph under heading “Utility model content”).  Wrapping the filter sections by forming a sleeve of the wrapping paper at least partially surrounding the cylindrical element and tube comprising the first and second sections would have been obvious to hold the sections in position with respect to each other.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as obvious over Chen et al in view of Penrose et al (US 2014/0332014).
The disclosure of Chen et al is used as above.  Chen et al does not disclose that the filter unit is arranged to be coupled to a smoking article by a user, or a kit comprising a smoking article and the filter unit.
However, Penrose et al discloses kit of parts comprising an insertable filter unit and a smoking article filter according to the invention ([0027], [0170], Claim 30).  The smoking article filter comprises a connecting portion for connecting the filter to a smoking article (Claim 23).  Although not explicitly disclosed, since the filter comprises a connecting portion for connecting the filter to a smoking article, including a smoking article in the kit for the filter to connect to would have been obvious to one of ordinary skill in the art.  Providing a kit comprising a smoking article and a filter unit as claimed would have been an obvious embodiment for using the inventive filter unit to allow the user a choice to select a filterless smoking article or a filtered smoking article.
Regarding Claim 27, the filter in the kit of Penrose et al comprises a connecting portion for connecting the filter to a smoking article, thus is obviously arranged to be coupled to a smoking article by the user.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al  in view of Sanderson et al (US 2005/0283958). 
The disclosure of Chen is used as above.  Chen et al does not disclose a CA filter tow having a claimed denier per filament (dpf) and total denier.  However, Sanderson et al teaches that cellulose acetate used in cigarette filters is in general made from a tow of cellulose acetate fibers that typically have a denier per filament (dpf) from 1 to 10 and a total denier ranging from 10,000 to 100,000 ([0023]-[0025]).  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select a cellulose acetate tow having a claimed dpf and total denier for the filter material of Penrose et al in view of Sanderson et al with a reasonable expectation of success in obtaining a suitable filter unit for a smoking article.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or reasonably suggest a filter unit as claimed wherein the second portion includes a chamfer resulting in an inner diameter of at least part of the second portion being greater than an inner diameter of the first portion.  The prior art also fails to disclose or reasonably suggest a filter unit as claimed wherein the cylindrical element comprises a body having an end surface adjacent to the tube and a recess formed in the end surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748